                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                  Danville Division

UNITED STATES OF AMERICA,

v.                                                           Docket No.: 4:18CR12

TREDARIOUS JAMERIQUAN KEENE,
MONTEZ LAMAR ALLEN,
JAVONTAY JACQUIS HOLLAND, and
JALEN COMARRIUS TERRY,
     Defendants.


                                    NOTICE OF HEARING

       Please be advised that on January 17, 2020 at 10:00am, or as soon after as counsel may

be heard, Javontay Jacquis Holland will respectfully move this Honorable Court for entry of an

order consistent with the relief sought in the following motions.

       1.      Motion to Compel - ECF 435 and 438

       2.      Motion in Limine to Exclude FaceBook Posts and Messages - ECF 479

       3.      First Motion to Exclude Irrelevant Evidence - ECF 487

       4.      Response in Opposition to Notice of Attorney Withdrawal - ECF 502 and 504

       5.      Second Motion to Exclude Irrelevant Evidence - ECF 505

YOU ARE INVITED TO TAKE PART AS YOU DEEM FIT.

                                                     Respectfully submitted,
                                                     JAVONTAY JACQUIS HOLLAND

                                                     By:            /s/
Jacqueline M. Reiner, Esquire
VSB No.: 41829
Counsel for Defendant Javontay Jacquis Holland
JACQUELINE M. REINER, PLLC
5600 Grove Avenue

                                           Page 1 of 2
Richmond, Virginia 23226
T:     804.285.3888
F:     804.285.7779
reiner@reinerlawfirm.com

Thomas J. Bondurant, Esquire
VSB No.: 18894
Counsel for Defendant Javontay Jacquis Holland
GENTRY LOCKE
P.O. Box 40013
Roanoke, Virginia 24022-0013
T:     540.983.9300
F:     540.983.9400
bondurant@gentrylocke.com

                             CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on December 3, 2019 I electronically filed the foregoing Notice of
    Hearing with the Clerk of Court using the CM/ECF system which will send a NEF to:

                  Ron Huber, Managing Assistant United States Attorney
                                    VSB No.: 31135
                    Heather Carlton, Assistant United States Attorney
                                    VSB No.: 82752
                    OFFICE OF THE UNITED STATES ATTORNEY
                         U.S. Courthouse and Federal Building
                           255 West Main Street, Room 130
                             Charlottesville, Virginia 22902
                                   T: (434) 293-4283
                                   F: (434) 293-4910
                                 Ron.Huber@usdoj.gov
                              Heather.Carlton@usdoj.gov
                        Counsel for the United States of America

                                          /s/
                                  Jacqueline M. Reiner
                           Counsel for Javontay Jacquis Holland




                                       Page 2 of 2
